Citation Nr: 1102098	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 1981.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2006 by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  These 
issues were remanded for further development in September 2009, 
and now return again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The  Board notes that the issues of hearing loss and tinnitus 
were remanded by the prior September 2009 Board decision, for an 
examination to determine the present level of severity of these 
disabilities, and/or etiology opinions.  The claim of entitlement 
to a right knee disorder was remanded for either an addendum 
opinion from the physician who examined the Veteran in May 2006, 
or an additional examination, for an etiology opinion.

The evidence of record does show that the Veteran was scheduled 
for examinations for these disabilities in October 2009, however, 
the RO indicated that the Veteran failed to report for these 
hearings.  The Board notes that records concerning this 
scheduling specifically indicate that the address the notice of 
examination was sent to was different from the one that the RO 
used, although it does not appear an attempt was made to clarify 
which address was the correct one.  The Veteran's representative, 
in a December 2010 informal hearing presentation, indicated that 
the VA examination notification letter had indeed been sent to 
the Veteran's old address, and the Veteran had therefore not 
received notice of his scheduled examinations.  The examiner 
requested that the Veteran be rescheduled for the VA examinations 
directed in the prior Board remand, and that notice be sent to 
the Veteran's current address.

A Remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the Remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). Where the Remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance. Id.  As it appears that the notice pertaining 
to the scheduling of the Veteran's examinations was sent to the 
wrong address, the Board finds that the Veteran must be 
rescheduled for the VA examinations requested in the prior 
remand, with notice sent to his current address, so he may appear 
for those examinations, as his representative indicated he would.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to 
determine the nature and severity of his 
hearing impairment. Audiometric and speech 
discrimination testing must be conducted and 
the results should be reported. Additionally, 
the examiner should discuss the effect of the 
hearing disability on the Veteran's 
occupational functioning and activities of 
daily living.  The examiner should also 
clarify whether the Veteran currently has 
tinnitus.  If so, the examiner is requested 
to state whether it is at least as likely as 
not that the tinnitus was incurred in service 
or is causally related to service, to include 
in-service noise exposure, or the service-
connected hearing loss.  The claims folder 
should be available for review by the 
examiner in conjunction with the examination 
and this fact should be acknowledged in the 
report.  A complete rationale for any 
opinions expressed must be provided.

2. Return the claims folder to the examiner 
who conducted the May 2006 VA joints 
examination (or, if unavailable, to another 
appropriate VA reviewer).  In an addendum, 
the reviewer should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's right knee disorder was 
incurred in service or is causally related to 
service, to include the in-service injury.  
The examiner should acknowledge his review of 
the claims file.  A complete rationale for 
any opinions expressed must be provided.

4. Thereafter, the AMC should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the Veteran 
should be provided a supplemental statement 
of the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


